Order filed August 6, 2019




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-19-00213-CV
                                    ____________

                        SHIRLEY A. MITCHELL, Appellant

                                         V.

                         KEVIN DALE GENTRY, Appellee


                       On Appeal from the 312th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2018-52902

                                     ORDER

      Appellant’s brief was due July 15, 2019. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 14, 2019
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM